Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Ward on 02/08/2022.
The application has been amended as follows: 
CLAIMS:
1.  (Currently Amended)  A method of producing a heat-dissipating unit, wherein the heat-dissipating unit comprises a substrate having a plurality of through-holes formed therein and a plurality of pins fixed to the substrate in a state in which the pins are inserted in the through-holes of the substrate with both longitudinal end portions of the pins protruded from the through-hole by a certain length, and portions of the pins protruding from the through-holes serve as fins, 
the method comprising:
punching the plurality of pins out of a second plate member to produce the plurality of pins and inserting the plurality of pins into the plurality of through-holes formed in a first plate member for the substrate, wherein the punching and inserting steps are performed simultaneously

2.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 1, further comprising:
preparing a substrate having a required number of through-holes using the first plate member


4.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 3, further comprising:
forming a plurality of half-punched-out pin forming portions protruding on one surface side of the second plate member in a pin punch-out portion located at one end portion of the second plate member in which the plurality of pin punch-out portions, each from which a certain number of pins required for one substrate are punched out, are provided side by side in a longitudinal direction of the second plate member[[; and]], wherein
the simultaneous punching and inserting includes punching the plurality of half-punched-out pin forming portions of the pin punch-out portion from the second plate member to produce the plurality of pins and 

5.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 4, further comprising:
performing a step A of forming the through-holes in the substrate forming portion of the first plate member; a step B of subjecting the pin punch-out portion of the second plate member to a half-punch-out process to form a half-punched-out pin forming portion protruding on one surface side of the second plate member; a step C of punching the pin forming
portion from the second plate member to form the pins and simultaneously inserting the pins into the through-holes of the substrate forming portion of the one end portion of the first plate member; and a step D of cutting the substrate forming portion in which the pins are inserted into the through-holes from the first plate member to produce the substrate by a single die.

6.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 5, further comprising:
performing a step E of cutting the pin punch-out portion from the second plate member after forming the plurality of pins from the pin punch-out portion located at one end portion of the second plate member,
wherein the step E is performed by the die for performing the steps A to D.

7.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 6, further comprising:
arranging a first coil in which the first plate member is wound and a second coil in which the second plate member is wound so that feeding directions of both the plate members from both the coils are orthogonal as seen from a plane; and
performing the steps A to E while intermittently feeding the first plate member from the first coil and intermittently feeding the second plate member from the second coil.
13.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 1, 
wherein a cross-sectional shape of each of the pins to be punched is circular, and a ratio L/D of a length L of each of the pins to a diameter D is 1.7 or less.

14.  (Currently Amended)  The method of producing a heat-dissipating unit as recited in claim 1, 
wherein a shape of the through-hole of the first plate member is a streamline shape, and a cross-sectional shape of each of the pins is a streamline shape having an arc edge and a pointed edge oriented in a same direction as an arc edge and a pointed edge of the through-hole, respectively. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of Matsushima et al. (US 20130284404A1) teaches a heat-dissipating unit, wherein the heat-dissipating unit comprises a substrate having a plurality of through-holes formed therein and a plurality of pins fixed to the substrate in a state in which the pins are inserted in the through-holes of the substrate with both longitudinal end portions of the pins protruded from the through-hole by a certain length, and portions of the pins protruding from the through-holes serve as fins.
In addition, Honn et al. (US 4,074,342) teach that it is well-known to punch a pin array or discrete pins (24) from a solid sheet (Fig. 1A, col. 6, lines 36-40).
However, there is no teaching in the prior art including Matsushima et al. and Honn et al. that would reasonably and absent impermissible hindsight, motivates one having ordinary skill in the art to modify the teachings of the prior art to incorporate the steps of punching the plurality of pins out of a second plate member to produce the plurality of pins and inserting the plurality of pins into the plurality of through-holes formed in a first plate member for the substrate, wherein the punching and inserting steps are performed simultaneously, in combination with the rest of claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/08/2022